Exhibit 2.01 Amended and Restated Plan of Merger between Integrated Media Holdings, Inc. and Arrayit Corporation AMENDED AND RESTATED PLAN AND AGREEMENT OF MERGER of Integrated Media Holdings, Inc. (A Delaware Corporation) and Arrayit Corporation (A Nevada Corporation) AMENDED AND RESTATED PLAN AND AGREEMENT OF MERGER entered into on April 08, 2008, by and between Integrated Holdings, Inc., a Delaware corporation (“Integrated Media”), and Arrayit Corporation, a Nevada corporation (“Arrayit”). WHEREAS, Integrated Media is a business corporation of the State of Delaware whose registered agent is The
